The CouRT
(item..con.) overruled the motion, being of opinion that the assault and battery were included in and made a part of the offence of robbery, as much as the stealing, taking, and carrying away of the money, watch, &c., which are also charged; and therefore, although the words, “ with intent to kill,” are added, they are merely stated as words' of aggravation, and may be rejected as surplusage; so that the count does not charge more than a single offence. See Young v. Rex, in Error, 3 T. R. 98, 103, 106, 107; 1 Chitty, Cr. L. 231, (b,) 248, 249; and The King v. Fuller, 1 Bos. & Pul. 180.
The prisoner was sentenced to the penitentiary for six years.